NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 1 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

DAVID H. BLUNT,                                  No. 13-35005

               Plaintiff - Appellant,            D.C. No. 6:12-cv-00788-TC

  v.
                                                 MEMORANDUM*
CITY OF SALEM, a Municipal
Corporation,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       David H. Blunt appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. §1983 action alleging that defendant demolished his house in

violation of federal law. We have jurisdiction under 28 U.S.C. § 1291. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo and may affirm on any basis supported by the record. Henrichs v. Valley

View Dev., 474 F.3d 609, 613 n.1 (9th Cir. 2007). We affirm.

      Dismissal of Blunt’s action was proper because it is barred by a prior state

court decision under the doctrines of claim and issue preclusion. See Dodd v.

Hood River County, 136 F.3d 1219, 1224-25 (9th Cir. 1998) (setting forth

Oregon’s issue preclusion doctrine and explaining that “[f]ederal courts must give

state court judgments the same preclusive effect as they would be given by courts

of that state”); Dodd v. Hood River County, 59 F.3d 852, 861-62 (9th Cir. 1995)

(setting forth Oregon’s claim preclusion doctrine).

      AFFIRMED.




                                          2                                   13-35005